Citation Nr: 0844103	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, to include fusion of the 7th and 8th vertebra (T7-
8) and the eighth and ninth vertebra (T8-9).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO August 2006 decision and September 2006 
notice of decision, which denied the veteran's claim for 
service connection for thoracic spine fusion, T7-8 and T8-9.  
The veteran filed a timely Notice of Disagreement (NOD) in 
September 2006 and, subsequently, in April 2007, the RO 
provided a Statement of the Case (SOC).  In June 2007, the 
veteran filed a timely substantive appeal to the Board.   

The issue that has been developed for appellate review is 
service connection for a thoracic spine or mid-back 
disability.  The Board notes that the veteran filed a claim 
for service connection for chronic low back disorder in 
October 1993 and that the Seattle, Washington Regional Office 
subsequently denied said claim in an unappealed June 1994 
rating decision.  

In March 2004, the veteran filed the claim for service 
connection currently on appeal.  Although this claim involved 
an injury to the thoracic spine, the Seattle Regional Office 
classified the veteran's claim as an application to reopen 
the claim of entitlement to service connection for chronic 
low back pain and, subsequently, denied it in a May 2005 
rating decision, having found that new and material evidence 
had not been submitted.  

At some time prior to the Seattle RO's decision, the veteran 
moved and came under  the jurisdiction of the Cheyenne, 
Wyoming Regional Office (RO).  In a June 2005 statement, the 
veteran indicated that he was attempting to establish service 
connection for his thoracic spine, and, therefore, was not 
filing an application to reopen his claim for service 
connection for a low back disorder.  The RO issued a March 
2004 deferred rating notice, indicating that they would treat 
the claim for  service connection for a thoracic spine (mid-
back) disability at issue in this appeal as a new claim for 
benefits, rather than an application to reopen the claim 
denied by the June 1994 rating decision.  The Board concurs.  
At the veteran's request, a hearing was held before the Board 
via video teleconference in November 2007.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for a thoracic spine disability, to include fusion 
at T7-8 and T8-9, has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the veteran has evidence pertinent to this 
claim that he has not submitted to the VA.

2.  The veteran was evaluated for back pain during service 
and slight scoliosis of the spine was initially reported; 
however, subsequent X-ray and MRI studies were negative for 
scoliosis of any segment of the spine; there re is no medical 
or X-ray evidence of a chronic mid-back or thoracic spine 
disability until many years after the veteran's separation 
from service and only after a post-service, work-related 
injury; there is no competent opinion that links a current 
mid-back or thoracic spine disability to any incident of 
service, to include trauma.


CONCLUSION OF LAW

Service connection for service connection for a thoracic 
spine disability, to include fusion at T7-8 and T8-9, disc 
disease and arthritis, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The record indicates that the RO issued a January 2006 letter 
to the veteran, after he filed claims for service connection 
that are unrelated to the issue on appeal.  This letter, 
however, included basic information involving the criteria 
required for service connection, but not the information 
regarding the establishment of disability ratings and 
effective dates as required by Dingess, supra.  A subsequent 
March 2006 notice letter outlined the Dingess information.  
As such, the RO made the veteran aware of the criteria used 
in determining his claim.  A June 2007 notice letter, issued 
by the RO to the veteran, also included information required 
by the VCAA to substantiate his claim.  During the course of 
this appeal, the veteran has submitted medical records 
indicating that he both had a back condition during service, 
and that he currently has a back disorder; and a letter from 
a medical professional indicating a nexus between his current 
back disorder and an injury incurred during service.  In so 
doing, the veteran indicated that he was aware of the 
criteria required to establish a claim for service 
connection.  Further, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a Veterans Service Organization (VSO) recognized by the VA, 
specifically the Veterans of Foreign Wars of the United 
States (VFW), and the Board presumes that the veteran's 
representative has a knowledge of VA laws and regulations.  

Considering the notification by the RO of the basic elements 
necessary for establishing service connection, the veteran's 
demonstrated knowledge of the criteria, and the participation 
of the VSO representative, the Board finds that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim and that the veteran has actual 
knowledge of the requirements necessary for substantiation.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that all requirements of the VCAA 
have been substantially satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the June 
2007 VCAA notice was issued after the rating decision on 
appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction. (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).  
The presumed error raised by such defect, however, is 
rebutted because of evidence of actual knowledge on the part 
of the veteran of what was needed to substantiate the claim: 
namely a claim for service connection for a mid-back 
disorder.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Regarding the untimely Dingess notice, as the instant 
Board decision denies the veteran's claim for service 
connection, any question regarding the assignment of a rating 
or effective date is moot. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The record indicates that the VA acquired the 
veteran's service medical records and provided a VA 
examination to assist in evaluating his claim.  That 
examination included a nexus opinion based upon a thorough 
examination and a review of the relevant evidence in the 
claims file.  A rationale supporting the opinion was also 
provided.  Under these circumstances, the Board finds that 
there is sufficient competent evidence to make a decision on 
the claims that remain on appeal; there is no further duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
 
II.  Factual Evidence; Law and Regulations; Analysis.

a.  Factual Evidence.  The record of evidence in this matter 
consists of service medical records, private medical records, 
VA medical records, including a VA examination reports, and 
the transcript of the veteran's testimony before the Board.

A report of the veteran's February 1989 service pre-induction 
medical examination shows that clinical evaluation of his 
musculoskeletal system was normal.  The veteran's February 
1989 report of his pre-induction medical history does not 
note any recurrent back pain; or bone, or joint deformity.

A June 1991 service medical record indicates that the veteran 
injured his lower back in May 1991 while doing "movement" 
through the woods.  The veteran reported that the pain was on 
his right side, radiating up to his shoulder blade and down 
to his belt line, and also from side to side.  He described 
the pain as constant and said that it interfered with 
movement.  The examiner noted that while carrying packs, the 
veteran experienced mid back pain with no radiation.  On 
examination, the examiner noted that the veteran's midline 
and paravertebral muscles were tender; and that he had a 
lower range of motion.  No diagnosis was noted.

A September 1991 service medical record notes the results of 
an X-ray examination of the thoracic spine, reporting a mild 
scoliosis convex to the left at T7.  No other significant 
bony abornmality could be seen.  The paravertebral soft 
tissue shadow appeared normal.  

A subsequent September 1991 service medical record shows that 
the veteran had a spasm to the left side of his back, with 
radiation from the scapula to the lower back.  Physical 
examination found tenderness to palpation of the left side 
"8 median" back from half distance down from top.  No 
bruising or swelling were noted.  The assessment was rule/out 
lower back pain.  

An additional September 1991 service medical record notes 
that the back pain for which the veteran was being treated 
began after a road march with a 60 pound pack.  The veteran 
denied that any specific trauma occurred.  Examination 
indicated paravertebral tenderness in the neck and 
thoracolumbar back with numbness.  The assessment was acute 
back spasm.  A service medical record, written the next day, 
reports that the veteran was experiencing mid to low back 
pain, and had developed deltoid muscle pain.  

A subsequent September 1991 service medical record, written 
three days after the previous record, indicates that the 
veteran experienced a third episode of acute back spasm while 
road marching with a 30 pound pack.  After a physical 
examination and a review of the veteran's previous thoracic 
X-rays, the assessment was acute back spasm without disc 
herniation. 

An additional September 1991 service medical record shows 
that the veteran was admitted to the hospital and received 
treatment over the course of three days.  He stated that he 
had acute increased back pain in the thoracic region with 
associated upper and lower extremity weakness.  He indicated 
that he felt an acute increase in his mid thoracic back pain 
while marching.  He fell out of the march and others assisted 
him in removing his pack before he lay supine on the ground.  
He described feeling sharp, shooting, and constant pain, 
including pain in his upper and lower back.  He was carried 
into the emergency room on a backboard.

Physical examination noted that the back was tender to 
palpation in the lower neck and midscapular areas; and in the 
midline and paravetebral areas.  He was unable to move all 
extremities voluntarily, being able to overcome gravity with 
all extremities, but not resistance.  MRI's of the cervical 
and thoracic spines were normal.  A lumbar puncture also 
resulted in normal findings.  The assessment was muscular 
thoracic back pain.  

An October 1991 service medical record reports that the 
veteran still felt pain between his shoulder blades and 
weakness in his arms and legs.  Physical examination found 
tenderness in the left paravertebral areas around T8.  The 
assessment was persistent back pain due to a recent injury.  
A subsequent October 1991 service medical record notes that 
the veteran described his thoracic back pain as constant and 
stated that the pain occasionally radiated into his bilateral 
legs.  He also had weakness in his arms and legs.  The 
assessment was chronic thoracic back pain of unknown 
etiology. 

An additional October 1991 service medical record notes the 
results of a limited bone scan examination of the mid-
thoracic spine, reporting normal findings.  

A November 1991 service medical record indicates that the 
veteran's range of motion in his thoracic-lumbar spine was 
within normal limits and that he did not have any spasms.  
The assessment was resolving back pain.  

A December 1991 service medical record reports that the 
middle-thoracic spine through L5 was still tender to 
palpation upon physical examination.  The assessment was low 
and mid back pain with neurologic compromise.  

In the report of the veteran's May 1993 service pre-discharge 
medical examination, the examiner noted that the veteran had 
a history of chronic low back pain including a muscle spasm 
in 1991.  However, the clinical evaluation of the 
musculoskeletal system was normal.  On the veteran's report 
of his medical history, he noted that he had recurrent back 
pain and reported that he had been treated for back trouble 
in 1991.  

A November 1993 VA medical examination notes that the veteran 
had full range of motion of his cervical and lumbar spines, 
both the upper and lower extremities, without any 
deformities.  The diagnosis was a history of low back pain 
with normal back findings and "really essentially no 
problems with the back."  

An October 2001 private medical record shows that the veteran 
indicated that he recently had injured himself while lifting 
a 40 pound box and putting it on a dolly while working at a 
warehouse.  He reported that he had not had any medications, 
physical therapy, or chiropractic treatment.  He advised the 
examiner that he had never had any previous back injury and a 
review of his past medical history "reveal[ed] no 
significant medical illnesses."  A physical examination 
indicated that the veteran was in moderate distress when 
changing positions.  He had tenderness of the mid-thoracic 
spine and the paraspinal muscle up into the interscapular 
area.  A review of X-rays found normal alignment of the 
thoracic spine without significant disc space narrowing or 
vertebral abnormalities.  The assessment was mid-thoracic 
pain secondary to strain syndrome since an on-the-job 
incident.

A November 2001 private medical record reports that the 
veteran stated that, while his back pain was slightly 
improved, he was having some perceived weakness in his lower 
and upper extremities.  Physical examination found that the 
veteran had pain on palpation of the mid-thoracic spine at 
about the T5-T6 level.  He also had obvious muscle spasm 
along the paravertebral muscles in that region, and also 
along the rhomboids and up into the trapezius muscles on both 
sides.  The impression was thoracic back pain and a probable 
herniated disc.  A subsequent November 2001 private medical 
record, including the results of an MRI examination, found a 
1 mm disc bulge at T6-7; and a 1 to 2 mm posterior central 
disc bulge at T7-8.  Neither of these bulges exhibited cord 
compression.  At T8-9, the examiner noted a 1 mm protrusion 
with disc dessication at T8-9, and T9-10. 

An additional November 2001 private medical record shows that 
the veteran was reporting having mid-back pain in his 
interscapular region radiating on both sides of the mid-
interscapular back and the paraspinal muscles and down the 
back to the mid thoracolumbar and upper lumbar region.  
Occasionally, he also felt numbness in all four extremities.  
The veteran told the examiner that he felt an abrupt onset of 
discomfort in October 2001 when he was lifting some 30 pound 
boxes and placing them on a dolly.  Since the problem began 
in the previous month, it had worsened.  The examiner noted 
that the veteran did not have any previous medical problems 
and that this was a work-related injury.  Physical 
examination found full range of motion in the spine and the 
extremities.  He had some diffuse tenderness in the mid-inter 
thoracic and lower thoracic spine and into the upper lumbar 
spine.  A review of X-rays taken in October 2001, after the 
reported incident, found no abnormalities.  A review of the 
November 2001 MRI scan indicated some desiccation of the disc 
signals at T6-7, T7, T8, and T8-9.  Significant dorsal 
bulging, encroaching into the spinal canal space, was found 
at what the examiner believed to be T7-8.  Also, the examiner 
believed that there was a small herniation at T7-8.  The 
impression was that the veteran was exhibiting symptoms from 
an acute herniated disc that was producing symptomatology.  

A January 2002 private medical record shows that the 
veteran's symptoms had worsened over time.  A CT discography 
demonstrated herniated disc and discogenic pain at T7-8 with 
reproduction of pain and discogenic pain and herniation at 
T8-9, two level disc disease.  Normal disc level was noted at 
T6-7.  The examiner's opinion was that the veteran's pain was 
coming from herniated disc and discogenic pain at T7-8 and 
T8-9 thoracic spine.

A February 2002 private medical record reports that the 
veteran had a chemodenervation procedure performed on his 
mid-back, involving the injection of botulinium toxin 
(Botox).  

A March 2002 VA medical record shows that the veteran stated 
that he had experienced low back pain since a work-related 
injury in October 2001.  Subsequent March 2002 private 
medical records indicate that the veteran had surgery, 
involving thoracoscopy, diskectomy, and fusion of T7-8, and 
T8-9, two levels, using two cages at the levels.  The 
preoperative diagnosis was disc derangement syndrome with 
painful discs at T7-8 and T8-9.  

An April 2002 private medical record reports that the veteran 
was feeling less pain, but that he had some discomfort and 
numbness over the right side of his chest.  The examiner 
indicated that his X-rays "looked good."

A May 2002 private medical record notes that the veteran's X-
rays did not indicate any problems.

A June 2002 private medical record, labeled a physician's 
statement of disability, reports that the veteran's physician 
found that he could not work at that time due to his 
condition post-surgery.  When asked about the onset date of 
the veteran's disability, the examiner indicated that it 
began on the date of the October 2001 work-related incident.

An August 2002 private medical record indicates that the 
veteran's thoracic back pain reportedly had worsened since 
surgery.  X-rays indicated nothing untoward above or below 
the site of the spinal fusion; and no motion at the levels of 
the fusion.

A September 2002 private MRI examination found a surgical 
hardware artifact present at the T6-7 and T7-8 vertebral body 
levels with mild kyphosis centered in that region.  No 
evidence of significant disc herniation, scar tissue, spinal 
cord impingement, or bone marrow edema were noted.  A 
subsequent September 2002 private medical record indicated 
that the examiner had reviewed the recent MRI and found it to 
be normal, except for the previous fusion.  A physical 
examination found that the veteran had tenderness from T7-
T10.  The examiner's inference was that the veteran might 
have some facet dysfunction about the levels of the fusion.

A December 2002 private medical record noted that the veteran 
had been experiencing mid-back pain affecting both sides that 
began immediately after a work-related accident in October 
2001.  He also noted additional symptoms of fatigue, 
tingling, and muscle spasms.  The examiner found that the 
veteran met the criteria for a "failed surgery syndrome".  
Diagnoses included postlaminectomy syndrome of the thoracic 
region, thoracic spondylosis, muscle spasm, and acquired 
deformity of the pelvis.  

In a March 2004 statement, included with his claim for 
benefits, the veteran recalls that he had spent a week in the 
hospital after an in-service injury to his back in 1991.  He 
said that the medical personnel could not find a reason for 
his injury.  Since that time, the veteran said that he had 
experienced constant pain and discomfort.  He claimed that he 
had ruptured two discs in the thoracic area of his back and 
that doctors had informed him that such an injury was a rare 
occurrence.  He believed that the injury to his thoracic back 
was caused by the injury he sustained during in-service 
training.

An April 2005 private medical record notes that the veteran 
stated that his thoracic posterior back pain had worsened 
since surgery, and that he was having radiating pain around 
the right ribs.  The pain was very constant and worsened with 
activity.  Upon physical examination, no obvious spinal 
deformity could be seen.  X-rays of the thoracic spine showed 
some motion on the lateral view, but the cages inserted 
during fusion surgery appeared to be in good position on the 
AP view.  Some degenerative changes of the vertebrae below 
the fusion were noted.  The assessment, in relevant part, was 
continued thoracic pain post thoracoscopic fusion involving 
T7-8 and T8-9.  

In the report of an April 2006 VA medical examination, the 
veteran reportedly states that he experienced problems with 
weakness in his back due to pain since discharge.  He noted 
having back spasms almost daily with his back locking up on 
him at times.  He reported having limited endurance with 
problems with repetitive stooping and walking.  He noted no 
flare-ups.  Having given a physical examination, the 
examiner's assessment was degenerative disc disease 
status/post T7-9 fusion.  

In an August 2006 addendum to the VA examination report, the 
examiner noted that the veteran was hospitalized in September 
1991 for neck and back pain; and that both MRI and lumbar 
puncture examinations were normal.  An in-service bone scan 
was also normal in that it did not show evidence of 
inflammation of the thoracic spine.  Etiology of the in-
service back pain was noted to be unclear and was felt to be 
related to a musculoskeletal strain developed during 
training.  The examiner noted that November 2001 private 
medical records showed that the veteran was treated due to an 
acute onset of back pain occurring abruptly after a workplace 
incident in October 2001.  An MRI taken at the time revealed 
a slight dorsal bulging at the T7-8 level.  Due to continued 
pain and failure of conservative management, surgical 
intervention followed.  The examiner's opinion was that the 
veteran's back condition, having an onset in November 2001, 
was not related to the back complaints noted in 1991 while on 
active duty.  He noted that the 1991 evaluation was extensive 
and did not reveal any disc disease; and that the November 
2001 condition was most likely related to the October 2001 
injury.  

In a June 2007 statement, included with the veteran's 
substantive appeal to the Board, the veteran states that his 
back was in perfect shape prior to injury.  He said that the 
service medical examiners performed tests on his lower back, 
but not his middle back.  He stated that his current back 
conditions were related to service activities and that his 
in-service injuries were precursors to his current condition.

A July 2007 private medical record, recording the opinion of 
the veteran's physician, Dr. J.W.S., notes that he had 
treated the veteran since May 2006 for chronic and continuous 
back and neck pain in the cervical, thoracic and lumbar 
regions; severe, debilitating, constant headaches; bilateral 
shoulder pain; azotemia related to chronic use of pain 
medications; and hypercholesterolemia.  He stated that he was 
an expert in all the mentioned areas of injury, that he had 
thoroughly reviewed the service and VA medical records, and 
that he had physically examined the veteran multiple times.  
He concluded that the veteran's back injuries and subsequent 
medical complaints were related to an accident suffered while 
in service.  He urged the VA to award the veteran benefits 
commensurate with the veteran's service-related injury.

At the November 2007 Board hearing, the veteran indicated 
that he was getting treatment from Dr. J.W.S.  At this time, 
the treatment consisted of back adjustments, acupuncture, and 
pills.  See Hearing Transcript at 6.  When asked about any 
treatment he had received in the eight years following 
discharge in 1993 until the work-related incident in 2001, 
the veteran said that he primarily self-treated the 
condition, to include the use of a heating pad and he also 
referred to chiropractic treatment.  The veteran further 
testified that the symptoms he experienced after service were 
same as his in-service symptomatology.  See id. at 9-10.

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.


c.  Analysis.  The Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  When all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that a back injury sustained during 
service caused his current mid-back or thoracic spine 
disorder.  While the veteran may testify as to matters within 
his experience, he is not competent to present evidence 
requiring medical expertise, such as a diagnosis or the 
etiology of his thoracic spine disability, which has been 
diagnosed by physical and X-ray examinations.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes 
that the evidence clearly indicates that the veteran has a 
current thoracic spine disorder, manifested by back pain.  He 
was also evaluated for back pain during service.  Despite the 
veteran's assertions to the contrary, as noted in his June 
2007 statement, the record shows that the service medical 
examiners performed tests on the veteran's thoracic spine 
back.  A September 1991 service medical record noted that an 
X-ray examination found a slight scoliosis at T8.  However, 
subsequent records, including a September 1991 MRI, and an 
October 1991 Bone Scan of the veteran's thoracic spine, found 
no abnormalities.  The Board further notes that the veteran's 
May 1993 pre-discharge medical examination and November 1993 
VA examination found no abnormalities involving the veteran's 
mid-back or thoracic spine.  The veteran testified that he 
received chiropractic treatment for his back disorder after 
service.  See Hearing Transcript at 9-10.  However, the 
record does not contain any record of such treatment.  The 
first medical evidence indicating any disorder of the 
thoracic spine following discharge was the October 2001 
private medical record, which shows evaluation and treatment 
for the sudden onset of back pain following a work-related 
injury in the same month.  The Board notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

In reviewing the medical evidence of record, the Board finds 
that the report of the April 2006 VA examination and the 
August 2008 addendum have greater probative value than Dr. 
J.W.S.'s July 2007 letter.  While the Board may not reject a 
medical opinion favorable to the veteran's claim based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board has the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  Medical evidence that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Due to the Board's 
obligation to make determinations for service connection 
based on the entire evidence of record under 38 C.F.R. 
§ 3.303, the "treating physician rule" is not applicable to 
Board decisions.  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4  Vet. App. 467 (1993).  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Board must 
base its decisions on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005). 

A physician's access to the claims file and the thoroughness 
and detail of their opinion are important factors in 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. 444, 448-499 (2000).  Dr. J.W.S.'s letter 
indicates that he reviewed the veteran's service and VA 
medical records, but does not assert that he had also 
reviewed the private medical records that make up the bulk of 
the claims file.  Stating that he was an expert in injuries 
like the veteran's, he went on to state that the veteran's 
back injuries and subsequent medical complaints were related 
to a documented injury incurred during service which did not 
heal and was later exacerbated by heavy lifting after 
separation from service.  The Board notes that Dr. J.W.S. 
does not refer to any specific medical record, does not 
specify which documented in-service injury caused the 
veteran's current problems, and does not explain how an 
exacerbation of any such injury would result in the current 
disorder.

In conducting the April 2006 VA examination, the examiner had 
access to the veteran's claims file, including all service, 
VA, and private medical records.  In his August 2008 
addendum, the examiner specifically cited to the clinical 
record in support of his opinion, to include the results of 
the September 1991 MRI and lumbar puncture examinations, and 
the October 1991 bone scan, all of which resulted in normal 
findings.  He then referred to the November 2001 private 
medical record, indicating treatment for an acute onset of 
back pain following an October 1991 post-service, work-
related accident.  He noted that diagnostic tests at that 
time revealed bulging at the T7-8 level.  Having noted this 
history and examined the veteran, the examiner concluded that 
the November 2001 back disorder was more likely related to 
the October 2001 accident rather than the in-service back 
complaints.  Because the VA examiner's opinion was based on a 
review of the veteran's full claims file and a thorough 
examination of the veteran, and is more persuasive in its 
conclusions, the Board finds that the VA examination report 
has greater probative value than Dr. J.W.S.'s letter.  See 
Prejean v. West,  13 Vet. App. 444, 448 (2000) (indicating 
that the Board may determine the probative value of medical 
opinions based on their detail, the persuasiveness of their 
opinions, and the physician's access to the veteran's medical 
records).  In view of the normal separation examination, the 
amount of time that elapsed between the in-service injury and 
the initial post-service diagnosis, the sudden onset of back 
symptoms after the post-service back injury, and the more 
persuasive negative nexus opinion noted above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that his thoracic spine disorder is related 
to service.   

As the preponderance of the evidence is against the claim for 
service connection for a thoracic spine disability, to 
include fusion at T7-8 and T8-9, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for a thoracic spine 
disability, to include fusion at T7-8 and T8-9, is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


